Citation Nr: 1508926	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of a death pension benefits overpayment in the amount of $832.00, to include whether the overpayment of benefits was properly created.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran, who is deceased, had active service from September 1969 to March 1972.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Committee on Waivers and Compromises (COWAC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In February 2011, the appellant submitted to the Agency of Original Jurisdiction (AOJ) a notice of increased income from wages.

2.  The AOJ failed to acknowledge the appellant's change in financial status until May 2012, which resulted in the overpayment of death pension benefits.

3.  The AOJ's failure to acknowledge the appellant's update of her financial status before May 2012 is solely the result of administrative (clerical) error.


CONCLUSION OF LAW

The debt in the amount of $832.00 for payment of death pension benefits is not valid.  38 U.S.C.A. §§ 1506, 1521, 5314 (West 2014); 38 C.F.R. § 1.911 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2014).  Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997).

In May 2012, VA determined that the appellant received an overpayment of $832.00 for the period from January 1, 2011 through July 31, 2012 based on a February 2012 pension eligibility verification report (EVR).  In August 2012, the AOJ denied the appellant's request for waiver of overpayment of that amount based on a determination that the debt was the result of the appellant's failure to report an increase in income.  Thus, the issue on appeal is whether the appellant is entitled to waiver of recovery of the calculated death pension benefits overpayment of $832.00, to include whether the overpayment of benefits was properly created.

Review of the record reveals that, in February 2011, the appellant informed VA that her income increased as of December 2010.  Notwithstanding the appellant's February 2011 notice of increased income from wages, the record shows that VA continued to disburse benefits at the previous rate until May 2012, when it adjusted the appellant's monthly benefits based on the February 2012 EVR.  In sum, the Board finds that because the appellant notified VA of her changed financial status immediately after the change, notice to VA of the appellant's updated financial status was timely and it would be unreasonable to find that the appellant's actions resulted in overpayment.

In light of the evidence presented, the Board finds that the appellant gave VA timely notice of the change in her financial status, and thus, the debt created was the result of administrative error, as the AOJ failed to acknowledge the appellant's February 2011 update.  Thus, the Board also finds that this error must be charged to VA and the debt is not valid.  See 38 C.F.R. § 21.9635(r) (2014).

Because the debt is not valid, no discussion of waiver of overpayment is necessary.


ORDER

Because the overpayment of $832.00 for the award of death pension benefits was not properly created, the appeal is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


